Table of Contents Knight Inc. Form 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-06446 Knight Inc. (Exact name of registrant as specified in its charter) Kansas 48-0290000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code (713) 369-9000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesoNo þ Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes þNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0 at June 30, 2008. The number of shares outstanding of the registrant’s common stock, $0.01 par value, as of January 30, 2009 was 100 shares. Knight Inc. Form 10-K KNIGHT INC. AND SUBSIDIARIES CONTENTS Page Number PART I Items 1. and 2. Business and Properties 4-36 Recent Developments 4 Business Strategy 10 Business Segments 10 Natural Gas Pipeline Company of America 11 Power 11 Products Pipelines–KMP 11 Natural Gas Pipelines–KMP 15 CO2–KMP 22 Terminals–KMP 26 Kinder Morgan Canada–KMP 28 Major Customers 30 Regulatory and Compliance Matters 30 Environmental Matters 33 Other 35 Item 1A. Risk Factors 36-44 Item 1B. Unresolved Staff Comments 44 Item 3. Legal Proceedings 44 Item 4. Submission of Matters to a Vote of Security Holders 44 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 Item 6. Selected Financial Data 45-46 Item 7. Management’s Discussion and Analysis of Financial Condition andResults of Operations 47-83 General 47 Critical Accounting Policies, Estimates and Annual Goodwill Impairment Test 49 New Basis of Accounting 52 Consolidated Financial Results 53 Results of Operations 55 Natural Gas Pipeline Company of America 55 Power 56 Products Pipelines–KMP 57 Natural Gas Pipelines–KMP 60 CO2–KMP 62 Terminals–KMP 65 Kinder Morgan Canada–KMP 67 General and Administrative Expense 68 Interest and Other, Net 69 Income Taxes–Continuing Operations 70 Income Taxes–Realization of Deferred Tax Assets 70 Liquidity and Capital Resources 71 Investment in Kinder Morgan Energy Partners 76 Cash Flows 77 Minority Interests Distributions to Kinder Morgan Energy Partners’ Common UnitHolders 79 Fair Value Measurement 80 Litigation and Environmental Matters 81 Regulation 82 Recent Accounting Pronouncements 82 Information Regarding Forward-looking Statements 82 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 83-86 Item8. Financial Statements and Supplementary Data 87-182 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 182 Item 9A. Controls and Procedures 182 Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures 182 Management’s Report on Internal Control over Financial Reporting 182 Changes in Internal Control over Financial Reporting 183 Item 9B. Other Information 183 2 Knight Inc. Form 10-K KNIGHT INC. AND SUBSIDIARIES CONTENTS (Continued) PART III Item 10. Directors, Executive Officers and Corporate Governance 184-185 Item 11. Executive Compensation 186-194 Item 12. SecurityOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 195-197 Item 13. Certain Relationships and Related Transactions, and Director Independence 197 Item 14. Principal Accounting Fees and Services 197-198 PART IV Item 15. Exhibits, Financial Statement Schedules 199-201 Signatures 202 Note:Individual financial statements of the parent company are omitted pursuant to the provisions of Accounting Series Release No. 302. 3 Knight Form 10-K PART I Items 1. and 2.Business and Properties. In this report, unless the context requires otherwise, references to “we,” “us,” “our,” or the “Company” are intended to mean Knight Inc. (a private Kansas corporation incorporated on May 18, 1927, formerly known as Kinder Morgan, Inc.) and its consolidated subsidiaries. All dollars are United States dollars, except where stated otherwise. Canadian dollars are designated as C$. Unless otherwise indicated, all volumes of natural gas are stated at a pressure base of 14.73 pounds per square inch absolute and at 60 degrees Fahrenheit and, in most instances, are rounded to the nearest major multiple. In this report, the term “MMcf” means million cubic feet, the term “Bcf” means billion cubic feet, the term “MBbl/d” means million barrels per day, the term “Bbl” means barrels, the term “bpd” means barrels per day and the terms “Dth” (dekatherms) and “MMBtus” mean million British Thermal Units (“Btus”). Natural gas liquids consist of ethane, propane, butane, iso-butane and natural gasoline. The following discussion should be read in conjunction with the accompanying Consolidated Financial Statements and related Notes. (A) General Development of Business We are a large energy transportation and storage company, operating or owning an interest in approximately 36,000 miles of pipelines and approximately 170 terminals. Our pipelines transport natural gas, gasoline, crude oil, carbon dioxide and other products, and our terminals store petroleum products and chemicals and handle bulk materials like coal and petroleum coke. We are also the leading provider of carbon dioxide, commonly called “CO2,” for enhanced oil recovery projects in North America. We have both regulated and nonregulated operations. Our executive offices are located at 500 Dallas Street,
